                  Case 2:21-mj-00117-KFP Document 1 Filed 08/31/21 Page 1 of 3


AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the                                Vi;; E CE j VE[)
                                                  Middle District of Alabama·
                                                                                                  2021 AUG 3 I P Lt: Slt
                  United States of America                       )
                               v.                                )
                                                                 )
                   Clayton Eugene Powell
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my know ledge and belief.
On or about the date(s) of                 August 30, 2021              in the county of             Montgomery          in the
        Mlddle        District of           Alabama          , the defendant(s) violated:

            Code Section                                                   Offense Description
Title 18, United States Code,                 Escaped Federal Prisoner
Section 751a




          This criminal complaint is based on these facts:
Please see attached Affidavit




          ~ Continued on the attached sheet.


                                                                        ~~    .             Complainant 's signature

                                                                                            Denzel Dixon, USMS
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             08/31/2021                                                                Isl Kelly Fitzgerald Pate
                                                                                               Judge's signature

City and state:                     Montgomery, Alabama                           Kelly F. Pate, U.S. Magistrate Judge
                                                                                             Printed name and title
        Case 2:21-mj-00117-KFP Document 1 Filed 08/31/21 Page 2 of 3




                                            AJ?FIDAVIT



         I, Denzel Dixon, Deputy United States Marshal, hereby deposes and says: I am a Deputy

 United States Marshal assigned to the Middle District of Alabama. I have been with the United

· States Marshals office for 3 years. I am currently assigned as a criminal investigator responsible

 for investigating crimes involving individuals that escape from custody of institutions in

 violation of Title 18, United States Code, Section 751(a).

         This affidavit is made in support of a criminal complaint charging Clayton Eugene

 POWELL with escape from the United States Bureau of Prisons in violation of 18 U.S.C. §

 751 (a). The information set forth below has come from either personal investigation or has been

 related to me personally by other law enforcement officers associated with this investigation.

         On August 2, 2017, Clayton Eugene POWELL pied guilty in the Middle District of

 Alabama to being a convicted felon in possession of a firearm in violation of 18 U.S.C. § ·

 922(g)(l). On February 22, 2018, POWELL was sentenced to 82 months in the custody of the

 Federal Bureau of Prisons, followed by three years of supervised release. POWELL began his

 sentence on April 17, 2018. After beginning his federal sentence, POWELL, while still being in

 the custody of the Federal Bureau of Prisons, was placed at the Dismas House Charities located

 at 125 E. Fleming Road, Montgomery, Alabama, under the supervision ofLakesia Clemmons.

        Ori August 30, 2021, at approximately 10:51 AM, Clemmons contacted the United States

 Marshals Service to inform them that Clayton Eugene POWELL (BOP#: 17114-002) had not

 reported back from medical furlough. According to Clemmons, Powell had been furloughed

 after being diagnosed with COVID-19. He was ordered to return to Dismas House from

 furlough on August 30, 2021, by 08:00 AM. The BOP tried to contact his listed emergency
       Case 2:21-mj-00117-KFP Document 1 Filed 08/31/21 Page 3 of 3




contact and also requested a welfare check on his listed residence. Local police officers

conducted the welfare check and failed to make contact with POWELL or anyone else at the

residence

       Your affiant submits that probable cause exists to charge Clayton Eugene POWELL with

a violation of Title 18, United States Code, Section 751 (a), escape from a federal institution,

after he left the custody of the Federal Bureau of Prisons on August 30, 2021.




Denzel Dixon
United States Marshal Service



SUBSCRIBED AND SWORN TO BEFORE ME THIS 31 st DAY OF AUGUST, 2021.



                                                               /s/ Kelly Fitzgerald Pate
                                                              Kelly Fitzgerald Pate ·
                                                              United States Magistrate Judge
